Case 1:20-cv-23178-WPD Document 13 Entered on FLSD Docket 11/17/2020 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA

MOUNTECH IP LLC, Plaintifi(s)
VS.
Court No.: 20-cv~-23178

|

|

|
TRACFONE WIRELESS, INC., |
and Defendant(s) [
|

TCT MOBILE (US), INC.

AFFIDAVIT OF SERVICE OF PROCESS
I, Elizabeth McLaughlin, depose that I am authorized fo serve this process

‘Type of Process: Summons ina Civil Action and First Amended Complamt Adding New-Party Defendant

Received by Elizabeth McLaughlin, on 8/21/2020 @ 9:00 AM to be served upon TCT Mobile (US), Inc, at c/o Corporation Service
Company 251 Little Falls Drive. Wilmington, DE. 19808

SERVED the within named defendant on: 8/24/2020 11:01 AM

: X CORPORATE OR GOVERNMENT SERVICE by leaving a copy of this process with Kamesha James, (Title): Intake Specialist, a
person authorized to accept service and informed that person of the contents thereof.

Recipient was served in absence of the President, Vice President, Other Head of the Corporation, Cashier, Treasurer, Secretary, General
Manager, or Director or Business Agent Residing in the State as defined by F.S. 48.081.

THE DESCRIPTION OF THE PERSON WITH WHOM THE COPY OF THIS PROCESS WAS LEFT IS AS FOLLOWS:

Additional Comments:
I wore a mask and socially distanced myself as best ] could when completing this service.

I certify that I am a United States citizen, over the age of 18 and not a party to, nor otherwise interested in the abowg action.
Ugh e
Signature: CH Ad : '
Printed Neer“ EL Zobel have hl; “i
Identification Number,

Mie

i 2.0 Wy the affiant who Lis personally known tome or Chas produced as

 

 

 

 

Page 14 of 4 File Number: 18S080320

I . Reference Number. 3618648
Case Number: 20-cv-23178
Client: Sand, Sebolt & Wemow Co., LPA
| Doc Generated: 08/28/2020 03:50:45:131 PM

Ce

809730_3918648_0 23 V4

 

 
Case 1:20-cv-23178-WPD Document 13 Entered on FLSD Docket 11/17/2020 Page 2 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA

MOUNTECH IP LLC, Plaintiffs}
VS.

"TRACFONE WIRELESS, INC,
and Defendant(s)

|
i
| Court No. 20-cv-23178
|
|
TCT MOBILE (US), INC, |

AFFIDAVIT OF SERVICE OF FROCESS
1 Elizabeth McLaughlin, depose that I am authorized to serve this process
Type of Process: Summons ina Civil Action and First Amended Complaint Adding New-Party Defendant

Received by Elizabeth MeLaughlin, on 8/21/2020 @ 9:00 AM to be served upon TCT Mobile (US), Inc. at oo Corporation Service

SERYED the within named defendant om 8/24/2020 11:01 AM

A, CORPORATE OR GOVERNMENT SERVICE by leaving a copy of this process with Kamesha James, (Title): Intake Specialist. a
person authorized to accept service and informed that person of the contents thereof,

Recipient was served in absence of the President, Vice President, Other Head of the Corporation, Cashier, Treasurer, Secretary, General
Manager, or Director or Business Agent Residing in the State as defined by F.S. 48.081,

THE DESCRIPTION OF THE PERSON WITH WHOM THE COPY OF THIS PROCESS WAS LEFT IS AS FOLLOWS:

Additional Comments:
L wore a mask and socially distanced myself as best | could when completing this service,

I certify that lam a United States citizen, over the age of 18 and not a party to, nor otherwise interested in the abong action.
ts

F a6
signatures Z
Identification Number}

   
 

  

 

Sworn to and subseribed before me by means of D physical presence or CI online notarization,
P Seah onto t. 2 Uy the affiant who [ets personally known to meorO] has produced a

   

 

    

ELLE JUNE DUNN TRIBBLE

 

File Nurnber: 88080326

. Page 1 of 1
| : Reference Number. 3979648
Case Number: 20-cv-23178
Client: Sand, Sebolt & Wemow Co., LPA
i Dac Generated: 08/28/2020 03:50:45:141 PM

 

ei

809730_3918648_0 23 V4
